Title: To Thomas Jefferson from Abbé Morellet, 3 March 1788
From: Morellet, Abbé
To: Jefferson, Thomas



Monsieur
lundi 3 mars 1788.

Le commissionnaire qui m’apporte la planche s’en va sur le champ sans que je lui parle et sans que je puisse vous addresser ma reponse et mes remercimens. Je vous en dois beaucoup pour les soins et les peines que vous aves prises. Sans la complaisance que vous aves je me serois trouvé avec 300 exemplaires de votre ouvrage sans cartes et par consequent non vendables. Avec la planche revenüe je les completerai et je viendrai à bout de retirer mes frais car avec la juiverie de nos libraires c’est tout ce que je pourrai faire quoique l’ouvrage se soit bien vendu. Vous venes de faire encore une depense pour le retour de cette planche que je dois vous rembourser si vous aves la complaisance de me donner la  note des frais. Je suis toujours si sedentaire et si occuppé que je suis forcément privé du plaisir que j’aurois à aller m’entretenir avec vous. Quand le tems sera devenu un peu plus supportable je me dedommagerai. J’ai appris avec une grande satisfaction par Mr. Grant que le bruit qui avoit couru de la mort de notre respectable ami n’est pas fondé. Rappelles moi je vous prie à son souvenir en lui ecrivant. Je lui ai envoyé quelques papiers sur la fin de l’année derniere et j’aurai peut etre quelque réponse de lui. Je lui souhaitte bien de tout mon coeur une prolongation de vie sans douleur. Agreès les assurances du respectueux devouement avec lequel je suis Monsieur Votre très humble et très obeissant Serviteur,

L’abbé Morellet

